Name: Council Regulation (EEC) No 1577/82 of 21 June 1982 lifting the suspension of imports of all products originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 6. 82 Official Journal of the European Communities No L 177/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1577/82 of 21 June 1982 lifting the suspension of imports of all products originating in Argentina Having regard to the proposal from the Commission,THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 877/82, (EEC) No 1176/82 and (EEC) No 1254/82 suspending the imports of all products originating in Argentina with a view to their being put into free circulation in the Community are hereby repealed. Having regard to Council Regulation (EEC) No 877/82 of 16 April 1982 suspending imports of all products originating in Argentina ('), together with Regulations (EEC) No 1 176/82 (2) and (EEC) No 1 254/82 (3) exten ­ ding the abovementioned suspension, Taking note of the declaration made on 21 June 1982 by the Ministers for Foreign Affairs on the situation in the South Atlantic, Whereas the discussions which have taken place in the context of European political cooperation have led to the Decision that the measures for the suspension of imports of all products originating in Argentina should be ended ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 21 June 1981 . For the Council The President L. TINDEMANS (') OJ No L 102, 16 . 4. 1982, p . (2) OJ No L 136, 18 . 5. 1982, p. (3) OJ No L 146, 25. 5. 1982, p . 1 . 1 . 1 .